Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 14, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00760-CV
____________
 
IN RE JOSEPH R. WILLIE, II, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On September 3, 2009, relator, Joseph R. Willie, II, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Lena Levario, specially appointed judge of the 133rd District Court
of Harris County, to vacate her August 31, 2009 order denying a hearing and
relator=s motion to quash a telephonic
deposition.
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
related emergency motion to stay proceedings.
PER CURIAM
 
Panel
consists of Justices Yates, Frost, and Brown.